DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8, and thus depending claims 15-20, recites the limitations “wherein the PON is configured for optical communication of coherent optical signals and non-coherent optical signals.” According to the Specification “The field of the disclosure relates generally to fiber communication networks, and more particularly, to access networks capable of transmitting coherent optical signals” ([0002], emphasis added); and in Figures 3-5, a coherent PON extender(s) is used in the “coherent PON transmission”. The disclosure does not disclose that the PON is configured for … non-coherent optical signals”. The Specification does not disclose how to use a coherent PON extender to receive/transmit, or process, the non-coherent optical signals. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 8 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 8, and thus depending claims 15-20, recites the limitations “wherein the PON is configured for optical communication of coherent optical signals and non-coherent optical signals” (emphasis added). However, according to the Specification and figures, a coherent PON extender is used in the “coherent PON transmission” system, and “trunk fiber 312 carries a 40G coherent optical transmission in each of the upstream and downstream directions” ([0035] etc.); and the coherent PON extender has coherent receiving portion (332, “a coherent optical receiver (e.g., receiver/receiving portions 324, 332, FIG. 3)”, [0040]); and “hub receiving portion 324 includes an integrated coherent transmitter”, “Coherent PON extender 304 includes an extender transceiver 326 and a signal adaptation unit 328. The architecture of extender transceiver 326 may be similar to that of hub transceiver 318” ([0032]-[0033]); that is, the coherent PON extender processes the coherent optical signals, and “coherent detection technologies” are used. It is commonly known that a coherent receiver cannot process a non-coherent signal because coherency maintenance is needed; therefore, the coherent PON extender cannot detect/demodulate “non-coherent optical signals”. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,523,356. Although the claims at issue are not identical, they are not patentably distinct from each other because:
1). Regarding claims 1-7 and 9-14 of the instant application, the instant application claims are broader than the patent claims and are therefore obvious variant thereof. Claims 1-7 and 9-14 the instant application are anticipated by patent claims 1-17 in that claims 1-17 of patent contain all the limitations of claims 1-7 and 9-14 of the instant application. Claims 1-7 and 9-14 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.
2). Regarding claim 8 of the instant application, the claims 6-17 of patent disclose that the PON is configured for optical communication of coherent optical signals (also refer to 112 rejection above).
3). Regarding claim 15 of the instant application, the claims 6-10 disclose that a plurality of individual coherent PON extenders and two stages of a cascade PON system are used, and the PON system is a bidirectional transmission system, and it is commonly known that a PON system has a plurality of remote nodes, therefore, it is obvious to one skilled in the art that the remote optical node receives and transmits optical wavelengths, or optical channels.
4). Regarding claims 16-20 of the instant application, the claims 6-12 of patent contain all the limitations of claims 16-20 of the instant application.

 Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,212,028. Although the claims at issue are not identical, they are not patentably distinct from each other because:
1). Regarding claims 1-7 and 9-14 of the instant application, the instant application claims are broader than the patent claims and are therefore obvious variant thereof. Claims 1-7 and 9-14 the instant application is anticipated by patent claims 1-20 in that claims 1-20 of patent contain all the limitations of claims 1-7 and 9-14 of the instant application. Claims 1-7 and 9-14 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.
2). Regarding claim 8 of the instant application, the claims 7-20 of patent disclose that the PON is configured for optical communication of coherent optical signals (also refer to 112 rejection above).
3). Regarding claim 15 of the instant application, the claims 7 and 15-17 disclose that the PON system has “a plurality of extension fibers configured to carry the respective corresponding downstream coherent optical wavelengths to individual ones of an optical network unit (ONU), a downstream termination unit, and/or a customer premises”, and the PON system is a bidirectional transmission system; and the ONU, downstream termination unit, and/or a customer premises  are one of remote nodes; therefore, it is obvious to one skilled in the art that the remote optical node receives and transmits optical wavelengths, or optical channels.
4). Regarding claims 16-20 of the instant application, the claims 9-13 of patent contain all the limitations of claims 16-20 of the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0186043
US 2014/0270774
US 2015/0373430
US 2015/0318950
US 2014/01 61446
US 2014/01 61456 
US 2007/0269212
US 2012/0121252
US 2009/0016725
US 2004/0033076	
US 9112613 B2
US 20130044368 Al
US 20090175619 Al
US 20110317995 Al
US 8428456 B2
US 20110129214 Al
US 20110085799 Al
US 8457493 B2
US 20110038632 Al
US 20100189433 Al
US 20100111532 Al
US 8184987 B2
US 20090110398 Al
US 20160197697 Al
US 20110135306 Al
US 20090080890 Al
US 9935727 B2
US 8275268 B2
US 20150215914 Al
US 20140126907 Al
US 7031610 B2
US 6944406 B1
US 5521733 A
Lavery: “Digital Coherent Receivers for Passive Optical Networks”, A thesis submitted to the University College London (UCL) for the degree of Doctor of Philosophy”, September 2013

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                             September 9, 2022